Case: 20-50877     Document: 00515879693         Page: 1     Date Filed: 05/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 28, 2021
                                  No. 20-50877
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jason Carl McCoy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:06-CR-216-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Jason Carl McCoy appeals the sentence imposed following the
   revocation of his supervised release. The magistrate judge recommended
   that the district court revoke McCoy’s supervised release after he violated
   the conditions of supervision by committing two state crimes and that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50877       Document: 00515879693         Page: 2   Date Filed: 05/28/2021




                                    No. 20-50877


   McCoy be sentenced to 24 months of imprisonment, followed by two years
   of supervised release. The district court subsequently entered an order
   adopting the magistrate judge’s report and recommendations. On appeal,
   McCoy contends that the district court erred by not reducing his sentence
   for the time he spent detained for his state charges.
            However, McCoy filed a notice of appeal from the magistrate judge’s
   report and recommendations, before the district court entered an order
   adopting it. Our jurisdiction does not extend to the magistrate judge’s non-
   final decision. See United States v. Cooper, 135 F.3d 960, 961-63 (5th Cir.
   1998).
            Accordingly, the appeal is DISMISSED.




                                          2